DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (US Patent Application Publication No. 2019/0120048) in view of Yates, Jr. (US Patent No. 4,660,638) and Utsuzawa et al. (US Patent Application Publication No. 2020/0291763).
In reference to claim 1, Coffin discloses a well bore completion tool 116 comprising:
an accelerometer 504a-c (par. 0045) having an accelerometer output representative of acceleration of the well bore completion tool (par. 0045); 
an uplink 514 coupled to the accelerometer output (par. 0049).
Coffin fails to disclose a signal conditioning device coupled to the accelerometer output and producing a conditioned accelerometer output.

Coffin discloses an information processing system 506 configured to process data from the accelerometer output (par. 0046) but fails to disclose that the data is processed in the frequency domain to determine a response set of vibration frequencies of the well bore completion tool.
Utsuzawa discloses accelerometer outputs can be processed in the frequency domain to determine a response set of vibration frequencies for a tool (par. 0098).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to process the accelerometer output in the frequency domain as processing the accelerometer output in the frequency domain as this is known in the art for effective analysis of accelerometer outputs.
In reference to claim 2, Yates discloses that the signal conditioning device 44 includes an analog-to-digital converter 100.
In reference to claim 3, Coffin discloses couplings configured to couple the well bore completion tool 116 into a zonal control assembly (Fig. 1, no particular couplings are disclosed, but some coupling would inherently be required to attach each completion tool 116 to the rest of the production string 122).
In reference to claim 4, Coffin discloses one or more of a pressure sensor and a temperature sensor (par. 0045).
In reference to claim 6, Coffin discloses that the accelerometer output contains information by which a vibration parameter concerning vibration of the well bore completion tool 116 is determined (par. 0045).

In reference to claim 21, Utsuzawa discloses that accelerometer output can be processed in the time domain to determine vibration intensity or time-dependent response changes (par. 0098).  It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to process the accelerometer output in the time domain as processing the accelerometer output in the time domain as this is known in the art for effective analysis of accelerometer outputs.

Claims 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coffin et al. (US Patent Application Publication No. 2019/0120048) in view of Tips et al. (US Patent Application Publication No. 2014/0083685).
In reference to claim 13, Coffin discloses a method comprising:
measuring acceleration with an accelerometer 504a-c (par. 0045) in a first completion tool 116 in a first zonal control assembly (par. 0038, each completion tool 116 includes a control valve) in a completion string 112 deployed in a borehole 102 to produce a first accelerometer signal, wherein the first zonal control assembly comprises a first interval control valve (par. 0038);
determining a first vibration parameter for the first zonal control assembly adjacent the first completion tool 116 based on the first accelerometer signal (par. 0045).
Coffin fails to disclose adjusting a second interval control valve of a second zonal control assembly in the completion string in response to determining the first vibration parameter for the first zonal control assembly.
Tips discloses completion assemblies 20 that include a zonal control devices 32 and flow rate sensors (par. 0019).  Tips further discloses that the completion assemblies “may be used to balance 
In reference to claim 14, Coffin discloses that control valves are operable to allow fluid communication between the second zonal control assembly and a formation adjacent the borehole 102 (par. 0038).
In reference to claim 15, Coffin discloses up-linking an output of the accelerometer signal to a processor outside the borehole (par. 0046) and determining the vibration parameter is performed by the processor outside the borehole (par. 0046).
In reference to claim 16, Coffin discloses adjusting the point of control in the second zonal control assembly comprises down-linking an adjustment command from a processor outside the borehole (par. 0046) to the point of control in the second zonal control assembly (par. 0049, “computer system 506 may further include a bi-directional communications module 514 to enable transfer of data and/or control signals to/from the computer system 506 and a well surface location” and “a well operator at the well surface may be apprised of the real-time water cut percentage of the fluid circuit 500, and may be able to send command signals to the flow control assembly 116 (FIG. 2) to adjust and otherwise regulate the flow of the fluid 122 when desired”).
In reference to claim 19, Coffin discloses that the second zonal control assembly is physically separate from the first zonal control assembly (Fig. 1, each completion tool 116 is separate from every other completion tool 116).

determining a second vibration parameter for the zonal control assembly adjacent the second completion tool 116 based on the second accelerometer signal (par. 0045); 
adjusting the interval control valve in the second zonal control assembly in response to determining the second vibration parameter (par. 0049, “a well operator at the well surface may be apprised of the real-time water cut percentage of the fluid circuit 500, and may be able to send command signals to the flow control assembly 116 (FIG. 2) to adjust and otherwise regulate the flow of the fluid 122 when desired”). 

Allowable Subject Matter
Claims 8-12 are allowed.
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments in reference to claim 8 are persuasive and claims 8-12 have been allowed.
Applicant’s arguments in reference to claim 1 are moot in view of the new grounds of rejection.
In reference to claim 13, Applicant argues that the Coffin and Tips fail to disclose adjusting a second interval control valve of a second zonal control assembly in the completion string in response to determining the first vibration parameter for the first zonal control assembly.  As stated in the rejection 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



3/29/2022